DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the Request for Continued Examination filed 1/13/2021.  Claims 1, 4, 7 and 8 are pending while claims 2, 3, 5, 6 and 9-14 are canceled.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2005/0060906 to Zimerfeld in view of U.S Patent 7,713,173 to Shin et al. (Shin).
In reference to claim 1, Zimerfeld teaches a portable footwear air conditioning system (FIG. 1-8) comprising an air conditioning device (AC, FIG. 4A and 6A) removably attached to a shoe (par 0023; located outside of the shoe but clearly attached to the shoe) for increasing airflow therein (via pumps AP1, AP2 and AP3, FIG. 4A), the air conditioning device having a housing (housing of AC, FIG. 4A) with an outer surface (outer surface of housing which houses 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zimerfeld, to add a wireless communicator secured within the space, as taught by Shin, in order to transmit the measured user exercise information to the mobile terminal.
In reference to claim 4, Zimerfeld and Shin teach the system as explained in the rejection of claim 1, and Zimerfeld also teaches wherein the heat exchanger (E, FIG. 6A) of the air conditioning device includes at least one fan (EF, FIG. 6A).  
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zimerfeld in view of Shin, as applied to claim 1 above, and further in view of Applicant’s Admitted Prior Art (AAPA).
In reference to claim 7, Zimerfeld and Shin teach the system as explained in the rejection of claim 1, but they do not teach wherein the connector includes clips and loops that are configured to the housing and configured to allow a strap to pass therethrough.  However, as noted in the previous action in addressing the applicants’ arguments, the well-known nature of the use of various cooling systems located on the shoelaces is taken to be admitted prior art, and thus its use in fabricating the system of Zimerfeld and Shin would have been obvious in order to provide a simple and quickly detachable air-conditioning system for easy access and maintenance.
In reference to claim 8, Zimerfeld and Shin teach the system as explained in the rejection of claim 1, but they do not teach wherein a reflective material is attached to the housing.  However, as noted in the previous action in addressing the applicants’ arguments, the well-known nature of the use of various cooling systems located on the shoes having a reflective material attached to the housing of the heat exchanger is taken to be admitted prior art, and thus its use in fabricating the system of Zimerfeld and Shin would have been obvious in order to provide additional heat transfer with the surrounding air.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 8,505,214 to Lee teaches an article of footwear.
U.S. Patent 10,470,503 to Danos et al. teaches clothing article with integrated thermal regulation system.
U.S. Patent 7,493,926 to Weglin teaches forced air ventilation system and footwear.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846.  The examiner can normally be reached on Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 5712725567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
1/16/2021